Citation Nr: 1137621	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-23 366A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to an increased rating for right posterior tibial neuropathy with tendon changes and possible early varicosity of the right ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to May 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Further processing of this appeal was undertaken by the RO in Anchorage, Alaska, from which this appeal was certified to the Board.  

In her substantive appeal, received by VA in July 2009, the Veteran requested a hearing before the Board, sitting at the RO.  That request was withdrawn in writing in December 2010.  No other request for a hearing remains pending.  


FINDINGS OF FACT

1.  The Veteran's right posterior tibial neuropathy is at present manifested by dysesthesias and pain, but not more than severe incomplete paralysis of the tibial posterior nerve.  

2.  No other nerve involvement, compensable disability involving scars, interference with related joint function is demonstrated; indicia of complete paralysis of the tibial posterior nerve are absent.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in excess of 20 percent for right posterior tibial neuropathy with tendon changes and possible early varicosity of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8525 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the December 2006 letter from the RO to the Veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, full VCAA notice was furnished prior to entry of the initial RO action in April 2007, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that there has been full compliance with the VA's duty to notify obligation.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on its merits, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided two series of VA medical examinations with respect to her right posterior tibial neuropathy during the course of this appeal in order to evaluate the nature and severity of that disorder.  The reports from those examinations are found to be sufficiently detailed as to permit fair and equitable consideration of the merits of the issue presented because those examinations thoroughly addressed each aspect of the disability question in the context of the Veteran's medical history and the medical evidence, and conclusions reached as to the severity of that disorder were full and complete.  On that basis, further development action relative to the disability herein at issue is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the forgoing, the Board finds that VA has satisfied its duty to assist under the governing law and regulations.  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  The Court of Appeals for Veterans Claims found no basis for drawing a distinction between initial rating and increased rating claims for applying staged ratings.  

The record reflects that service connection for right posterior tibial neuropathy with tendon changes and a possible early varicosity of the right ankle was established by RO action in May 1988.  At that time, a 20 percent schedular rating was assigned under 38 C.F.R. § 4.1241, DC 8525.  No change in the rating assigned was thereafter effectuated prior to or during the course of the instant appeal, which stems from the Veteran's claim for increase filed in November 2006.  

Under DC 8525, a 10 percent evaluation is assigned for mild or moderate incomplete paralysis of the posterior tibial nerve.  38 C.F.R. § 4.124a, DC 8525.  A 20 percent evaluation is assigned for severe incomplete paralysis.  Id.  The highest schedular evaluation, 30 percent, is assigned for complete paralysis with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, an inability to flex the toes, weakened adduction, and impaired plantar flexion.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

"Mild," "moderate," "moderately severe," and "severe" are not defined in the DC.  Rather than applying a mechanical formula, all the evidence must be evaluated to ensure that decisions are "equitable and just."  38 C.F.R. § 4.6.  Accordingly, disabilities in this area are ordinarily to be rated in proportion to the impairment of motor, sensory or mental function.  Consideration should be given especially to complete or partial loss of use of one or more extremities.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Moreover, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

In connection with the Veteran's current appeal, she alleges that a worsening of her disability has occurred.  She specifically describes a burning sensation, pain, and hypersensitivity, along with intermittent swelling, in the area of her right ankle.  However, the Board finds that there is no basis from a review of all of the evidence, including the Veteran's complaints, for the assignment of more than a 20 percent schedular evaluation.  

VA examinations in July 2009 and January 2011, which were conducted by the same VA physician in conjunction with a claims folder review, disclosed complaints of burning, hypersensitivity, and swelling, with a history of three prior surgeries involving the right ankle.  The Veteran reported having retired from her job in 2007 as an accountant either on the basis of age or duration of work.  Photos were obtained as part of those evaluations and have been reviewed.  

Clinically, motor examination was normal and sensory evaluation showed an increased response to painful stimuli, including pinprick and two-point discrimination in the area of the medial right heel, foot, and ankle.  Dysesthesia was more intense with pressure applied to the posterior portion of the ankle, causing radiation of pain to the heel, plantar, and great toe regions.  Position sense was normal.  Ankle reflexes were two plus; plantar reflexes were normal.  No muscle atrophy or abnormal muscle tone or bulk was present and there were no tremors, tics, or other abnormal movements.  No joint functionality was affected by the Veteran's peripheral nerve abnormality, and range of motion of the right ankle was normal, without any further change following repetitive motion.  Pulses were two plus and capillary refill was at less than two seconds.  There were a few small varicose veins located to the medial aspect of the upper leg, but no evidence of venous dysfunction.  Two well-healed surgical scars about the medial aspect of the right ankle were indicated.  The Veteran reported the scars to be tender to touch; each measured ten centimeters and exhibited undefined and faded borders.  

In all, the VA examiner found evidence of nerve dysfunction in the form of neuralgia.  No limitations on the performance of daily activities other than a total preclusion for sports activities and a moderate restriction for exercise, and also an interference with prolonged walking or standing, were noted.  

More detailed vein examination in January 2011 showed no edema, stasis pigmentation, ulceration, or pathologic varicose veins and led the VA examiner to conclude that the vein examination was normal, without evidence of vascular pathology.  Regarding joint symptoms, the Veteran was noted to deny any deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion, dislocation, subluxation, locking, effusion, or inflammation.  Clinically, no instability, tendon abnormality, or alignment problem was in evidence.  Range of motion was normal and there was no objective evidence of pain with active motion.  In sum, the VA examiner found that the right ankle, including the tendons, exhibited full function without limitation.  In the VA examiner's opinion, the Veteran's disorder entailed only and was exclusively limited to her tibial nerve, as manifested by numbness to light touch and pain and tenderness to deep palpation which were restricted to the medial aspect of the right ankle.  

A scars examination in January 2011 disclosed two well-healed, superficial surgical scars, measuring two by nine centimeters and two by four centimeters, respectively, over the posterior aspect of the right medial malleolus.  They were non-tender, non-painful, and non-adherent.  The scarring was linear, almost totally faded, and difficult to see.  No skin breakdown or complaint of pain was noted.  No edema or keloid formation was present.  Per the Veteran, the scar was healed and non-tender, producing no residual disability.  All complained of symptoms were attributable to the tibial nerve problem.  Reference, too, was made to the Veteran's reported retirement from the Air Force in 1987 due to age or duration of work.  

The Board is mindful of the Veteran's allegations of an increased level of severity regarding her posterior tibial neuropathy, and she is clearly competent to offer her own account of what comes to her by way of her senses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In this case, however, her allegations are accorded but minimal probative weight inasmuch as they are outweighed significantly by the assembled medical data.  Ongoing medical management of the disorder in question is not shown and VA medical examinations in 2009 and 2011 are persuasive that DC 8525 is the most appropriate DC to evaluate the disability at issue.  Pertinent findings fail to identify complete paralysis of the posterior tibial nerve, there being no showing of paralysis of all muscles of the sole of the foot, painful paralysis of a causalgic nature, an inability to flex the toes, weakened adduction, or impaired plantar flexion.  There is likewise no showing of any other nerve involvement.  Also, no impairment of any tendon, joint involvement to include limitation of motion, or varicosity in the affected area is demonstrated.  Moreover, the surgical scarring about the right ankle is noncompensable on the basis of its size or associated pain, depth, instability, or impairment of function.  See 38 C.F.R. § 4.118, DCs 7801-7806; 73 Fed. Reg. 54708 (2008) (regulatory changes to 38 C.F.R. § 4.118 as applicable to applications received by VA on or after October 2008 or as requested).  On balance, a preponderance of the evidence is against the assignment of a schedular evaluation in excess of 20 percent for the Veteran's right posterior tibial neuropathy at any point during the appeal period, Hart, supra., and, as such, the benefit of the doubt doctrine is not for application and this portion of the appeal must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Extraschedular consideration

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116  . 

The schedular rating in this case is adequate.  Ratings in excess of those assigned are provided for the Veteran's right posterior tibial neuropathy but the medical evidence reflects that those symptoms are not present in this case. The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  She has not required hospitalization for the disability, and marked interference of employment has not been shown.  To the contrary, the record reflects that the Veteran retired from her job due to age and years worked as indicated in the report of the January 2011 VA examination.  Therefore, her disability picture is contemplated by the rating schedule; no extraschedular referral is required. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to an increased schedular rating for right posterior tibial neuropathy, currently evaluated as 20 percent disabling, is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


